Exhibit 10.3

 

PROMISSORY NOTE

 

 

$311,808.97

 

Phoenix, Arizona

 

 

July 15, 2002

 

 

Note Doc. 071502311I

 

FOR VALUED RECEIVED, and legally bound hereby, RRF LIMITED PARTNERSHIP
(“Maker”), a Delaware partnership, InnSuites Hospitality Trust, General Partner,
an Ohio real estate investment trust, having an office at 1615 East Northern
Avenue, Suite 102, Phoenix, Arizona 85020 hereby promises to pay to the order of
Rare Earth Development Company (“Payee”), an Arizona corporation, 1615 East
Northern Avenue, Suite 102, Phoenix, Arizona 85020 or such other place as the
holder hereof may, from time to time, designate in writing, the principal sum of
THREE HUNDRED ELEVEN THOUSAND EIGHT HUNDRED EIGHT AND 97/100 DOLLARS
($311,808.97), bearing interest on the unpaid principal balance at the rate of
seven percent (7.00%) per annum, computed on a three hundred sixty (360)-day
year, to be due and payable in installments of principal and interest as
follows:

 

(A)                              Commencing on July 15, 2007, one annual payment
of accrued but unpaid interest on the outstanding principal balance hereunder;
and on July 15, 2007 (the “Maturity date”), one payment in the amount of the
then unpaid principal balance hereunder, and all other sums and charges due and
unpaid by Maker (collectively, the “Note”).

 

Subject to the requirements and approval of Irwin Union Bank and subject to the
cash flow of Maker, upon the sale or refinance of any Trust hotel, twenty (20%)
percent of the net proceeds shall be made available at the option of Payee to
pay or pre-pay principal and/or accrued but unpaid interest on the outstanding
principal balance on this Note.

 

Payments shall be applied first to any charges or sums (other than principal and
interest) due and payable by Maker, second to accrued and unpaid interest on the
principal balance and then applied to further reduce the principal balance of
this Note.

 

This Promissory Note consists of accrued but unpaid interest due July 15, 2002
on the previous Promissory Notes outstanding principal balances of $3,802,500.

 

Maker may exercise the right at any time during the term of this Note to repay
all or part of the unpaid principal amount of the Note, together with any
accrued and unpaid interest thereon any other sums or charges due hereunder
without any prepayment premium or penalty.

 

Maker hereby waives for itself and, to the fullest extent not prohibited by
applicable law, for any subsequent lienor, any right Maker may now or hereafter
have under the doctrine of marshaling of assets or otherwise which would require
Payee to proceed against certain property before proceeding against any other
property.

 

 

1

--------------------------------------------------------------------------------


 

 

Maker and Payee agree with the prior approval of Payee that the Note can be
automatically extended for a period of three years for the outstanding principal
balance at the Maturity Date. Maker hereby agrees that in the event part of
principal or interest is not paid when due or the entire Note is not paid when
due, then the rate of interest on this Note shall, at the election on Payee upon
ten (10) days prior written notice, each of which is hereby expressly waived, be
increased to nine and 00/100 percent (9.00%) per annum or the highest rate for
which the parties may agree under applicable law, whichever is less (the
“Default Rate”). Maker shall be obligated thereafter to pay interest on the then
unpaid principal balance of the Note at the Default Rate, both before and after
judgment, to be computed from the due date through and including the date of
actual receipt of the overdue payment, whether a payment of interest or the
entire Note.  Nothing herein shall be construed as an agreement or privilege to
extend the date of the payment or any installment of or the entire Note, or as a
wavier of any other right or remedy accruing to Payee.

 

In the event that any regular payment of interest herein provided shall not be
received by Payee on the date such payment is due, Payee shall have the right to
assess Maker a late payment charge in the amount of one-half percent (.5%) of
such overdue monthly installment, which shall become due to Payee for the
additional cost incurred by Payee by reason of such nonpayment.  The Default
Rate will only accrue for periods of delinquent installments except for such
when Payee accepts late payments of installments accompanied by a late payment
charge as specified above.

 

Upon any of the following Events of Default, at the election of Payee, the
entire unpaid principle balance of the Note, together with all accrued but
unpaid interest thereon at the Default Rate and all other sums or changes due
hereunder, shall become due and payable:

 

(a)                                  Maker’s failure to pay when due any
installment required to be paid hereunder, on or before the tenth (10th) day
following the applicable due date;

 

(b)                                 Maker’s failure to pay when due any other
sums required to be paid under this Note, subject to any notice and applicable
grace period, if any;

 

(c)                                  Maker’s breach of any other covenant or
agreement herein and such breach remains uncorrected at the expiration of any
applicable grace period expressly provided for herein;

 

(d)                                 Any creditor’s proceeding in which Maker
consents to the appointment or a receiver or trustee for any of its property;

 

 

(e)                                  if any order, judgment or decree shall be
entered, without the consent of Maker, upon an application of a creditor
approving the appointment of a receiver or trustee for any of its property, and
such order,

 

 

2

--------------------------------------------------------------------------------


 

 

                                                judgment, decree, or appointment
is not dismissed or stayed with an appropriate appeal bond within sixty (60)
days following the entry or rendition thereof; or

 

(f)                                    if Maker (i) makes a general assignment
for the benefit of creditors, (ii) fails to pay its debts generally as such
debts become due, (iii) is found to be insolvent by a court of competent
jurisdiction, (iv) voluntarily files a petition in bankruptcy or a petition or
answer seeking readjustment of debts under any state or federal bankruptcy or
like law, or (v) any such petition is filed against Maker and is not vacated or
dismissed within sixty (60) days after filling thereof.

 

(g)                                 Maker and Payee agree that no event of
default has occurred by effect of (a) through (f) above if the event is a result
of law or violates any other agreements that Maker and Payee as President of
InnSuites Hospitality Trust.

 

Notice of such election by Payee is hereby expressly waived as part of the
consideration for this loan.  Nothing contained herein shall be construed to
restrict the exercise of any other rights or remedies granted to Payee hereunder
upon the failure of Maker to perform any provision hereof.

 

If this Note is not paid when due, whether at maturity or by acceleration, Maker
promises to pay all costs incurred by Payee, including without limitation
reasonable attorney’s fees to the fullest extent not prohibited by law, and all
expenses incurred in connection with the protection or realization of any
collateral, whether or not suit is filed hereon or on any instrument granted a
security interest.

 

Maker hereby expressly acknowledges and represents that the indebtedness is for
a business purpose and not consumer or household purposes.

 

Maker hereby waves demand, presentment for payment, protest, notice of protest,
notice of non-payments and any and all lack of diligence or delays in collection
or enforcement of this Note, and expressly consents to any extension of time of
payment hereof, release of any party primarily or secondarily liable hereunder
or any of the security for this Note, acceptance of other parties to be liable
for any of the Indebtedness or of other security therefore, or any other
indulgence or forbearance which may be made, without notice to any party and
without in any way affecting the liability of any party.

 

No failure by Payee to exercise any right hereunder shall be construed as a
waiver of the right to exercise the same or any other right any time or from
time to time thereafter.

 

 

3

--------------------------------------------------------------------------------


 

 

This Note shall be construed and enforced according to, and governed by the laws
of the State of Arizona.

 

Any notice required hereunder shall be in writing, and shall be given to the
receiving party the notice by personal delivery or be certified mail, postage
prepaid, return receipt requested, as follows:

 

                if to Payee, then addressed to Payee at 1615 East Northern
Avenue Suite 102, Phoenix, Arizona 85020, (Tel.(602) 944-1500, Fax (602)
678-0281, with a copy to James W. Reynolds, Esq., Dillingham & Reynolds L.L.P.,
5080 North 40th Street, Suite 335, Phoenix, Arizona 85018, (Tel.(602) 468-1811,
Fax (602) 468-0442);

 

                if to Maker, then addressed to maker at 1615 East Northern
Avenue, Suite 102, Phoenix, Arizona 85020, Attn: President, (Tel.(602) 944-1500,
Fax (602) 678-0281) with a copy to James B. Aronoff, Esq., Thompson Hine &
Flory, LLP, 3900 Key center, 127 Public Square, Cleveland, Ohio 44114 (Tel.(216)
566-5500, Fax (216) 566-5800).

 

Any party may, be given notice in writing or designate another address as a
place for service of notice. Such notices shall be deemed to be received when
delivered, if delivered in person, or seven (7) business days after deposited in
the United States mails, if mailed as herein above provided.

 

 By acceptance of this Note, Payee covenants and agrees that, upon payment in
full of the then unpaid principal balance of this Note, together with all unpaid
interest and other sums payable to Payee under this Note, (a) Note shall be
fully satisfied, (b) Payee shall promptly mark this Note as being paid in full,
satisfied and discharged and shall return the same to Maker.

 

 

 

RRF LIMITED PARTNERSHIP, a

 

 

Delaware limited partnership,

 

 

InnSuites Hospitality Trust, General Partner,
an Ohio real estate investment trust

 

 

 

 

 

 

 

 

 

By:

/s/ Marc E. Berg

 

 

 

 

 

 

 

 

 

Name: Marc E. Berg

 

 

 

 

 

 

 

 

Title: Executive Vice-President

 

 

4

--------------------------------------------------------------------------------